JOINT FILING AGREEMENT This JOINT FILING AGREEMENT is entered into as of September 27, 2012, by and among the signatories hereto. The undersigned hereby agree that the Statement on Schedule 13D with respect to the shares of common stock, par value $0.001 per share, of Lucas Energy, Inc., a Nevada corporation, is, and any amendment thereafter signed by each of the undersigned shall be, filed on behalf of each undersigned pursuant to and in accordance with the provisions of 13d-1(k) under the Securities Exchange Act of 1934, as amended. Dated: September 27, 2012 Jeffrey Eberwein Alfred John Knapp, Jr. /s/ Jeffrey Eberwein /s/ Alfred John Knapp, Jr. Jeffrey Eberwein, Individually Alfred John Knapp, Jr., Individually Aaron J. Kennon CCM Opportunistic Partners, LP By: CCM Opportunistic Partners GP, LP, its General Partner /s/ Aaron J. Kennon Aaron J. Kennon, Individually By: CCM GP, LLC, its General Partner By: /s/ Alfred John Knapp, Jr. David M. Heikkinen Name: Alfred John Knapp, Jr. Title: Manager /s/ David M. Heikkinen David M. Heikkinen, Individually CCM Opportunistic Advisors, LLC /s/ Alfred John Knapp, Jr. Name: Alfred John Knapp, Jr. Title: Manager
